                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GEANIECE D. CARTER,
                                                   Case No. 19-cv-12381
                   Plaintiff,
                                                   Paul D. Borman
v.                                                 United States District Judge

COMMISSIONER OF SOCIAL                             R. Steven Whalen
SECURITY,                                          United States Magistrate Judge

                Defendant.
______________________________/

     ORDER: (1) ADOPTING MAGISTRATE JUDGE WHALEN’S REPORT AND
      RECOMMENDATION (ECF NO. 20); AND (2) DENYING DEFENDANTS’
                 MOTION TO DISMISS AS MOOT (ECF NO. 9)

       Now before the Court is the October 9, 2019 Report and Recommendation of

Magistrate Judge R. Steven Whalen (ECF No. 20) recommending that the Court deny

Defendants’ Motion to Dismiss (ECF No. 9) as moot.

       Having reviewed the Report and Recommendation and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(b), the Court ADOPTS

the Magistrate Judge’s Report and Recommendation, and DENIES Defendant’s Motion

to Dismiss as moot. (ECF No. 9.)

IT IS SO ORDERED.

Dated: December 11, 2019              s/Paul D. Borman
                                      Paul D. Borman
                                      United States District Judge
